 


110 HR 598 IH: Student Loan Interest Full Deductibility Act
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 598 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitations on the maximum amount of the deduction of interest on education loans. 
 
 
1.Short titleThis Act may be cited as the Student Loan Interest Full Deductibility Act. 
2.Repeal of limitations on maximum amount of deduction of interest on education loans 
(a)In generalSection 221 of the Internal Revenue Code of 1986 (relating to maximum deduction) is amended— 
(1)by striking subsections (b) and (f), and 
(2)by redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively. 
(b)Conforming amendmentSection 6050S(e) of such Code is amended by striking section 221(d)(1) and inserting section 221(c)(1). 
(c)Effective dateThe amendment made by this section shall apply to payments made in taxable years beginning after December 31, 2006. 
 
